 

Case 2:21-cr-00047-Z-BR Document 58 Filed 09/07/21 Page 1iof1 PagelD 136

 

US.

DISTRICT COURT

IN THE UNITED STATES DISTRICT COURT _ | NORTHERN DISTRIET OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS

 

AMARILLO DIVISION

 

SEP -7 2021

 

 

 

 

UNITED STATES OF AMERICA § TL 1.$. DISTRICT COURT
Ae —
Plaintiff, =
‘ 2:21-CR-47-Z-BR-(1)
LOUIS LOPEZ COBOS
Defendant.

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On August 20, 2021, the United States Magistrate Judge issued a Report and

Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in

the above

referenced cause. Defendant Louis Lopez Cobos filed no objections to the Report and

Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1).

The Court

independently examined all relevant matters of record in the above referenced cause—including

the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—

and thereby determined that the Report and Recommendation is correct. Therefore, the

Report and

Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court

hereby FINDS that the guilty plea of Defendant Louis Lopez Cobos was knowingly and voluntarily

entered; ACCEPTS the guilty plea of Defendant Louis Lopez Cobos; and ADJUDGES Defendant

Louis Lopez Cobos guilty of Count Three in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, September /. 2021.

 

MAPWIHEW J. KACSMARYK
TED STATES DISTRICT JUDGE

 
